                                  Case 3:19-cv-00495-RS Document 2 Filed 01/28/19 Page 1 of 1




              a                 ^                                        uV "                                                  Q49 5 llg.Pl^
                                                     JX^i                                 ^/X.                                                              yk^x//€^CC^..„
                                •y\


^    ti., ^   XS"/3!Dj rZi/r-^^/ rx^ or
                  ,1 r^,   .' .in^ ^mtr ^      v>r -*" ~               . -w
                                                                              /7V_
                                                                              j^., mK-.   —Jiiwr:.. ., ,   ,rrvj-^ ..i.. ..jtt-,,.,..    „ . . ••,     ..               ''




                                                                              rj>^




              yZ^AsZ^ .x^€r- d€L.ZS2Ji .Ja                                                                                                           (.y7^i.^&—

                                                      jd^ OZ                                                                            '-cc^^ a--6v-u:^.
 f
              y^Jyv.       '-
                                                   On^L^
                                                   ^//   ^            / ^
                                                                                     .J^yjZ,^Z^ c£atAl.           •c:?'
                                            ..^rLyj-yp^                                                                                                         ^

              V .                             ^J            c 77 .                                                                      ^.           a J) .         ^

.j:Uxia£Mr..


                                                                                                       \7CL4n.Ajl


                                                                 .IAN 28 201
                                                                SUSAN Y. SOON              ^
                                                            --et:ERK-.-ttS- DISTRtglXOU^
                                                           NORTHERN DISTRICT OF.CALIFORNIA
